DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2013/0008003 Shun Izutani (‘Izutani hereafter), 
U.S. 2017/0032281 Christopher Hsu (‘Hsu hereafter), 
WO 2017/197529 Kteily et al. (‘Kteily hereafter) (all citations in this rejection refer to the English-language equivalent U.S. 2019/0299321 Kteily et al.).
U.S. 2015/0298239 Song et al. (‘Song hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 9 – 20 are allowed.
Claims 1- 8 have been cancelled through Examiner’s Amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1 – 8 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim[s] XX is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:
”first station configured to remove the nozzle from the welding torch arm to expose the contact tip and to hold the nozzle for reattachment to the torch arm; a second station including a clamp to clamp and unclamp the contact tip, and a cutter to separate the contact tip from the welding wire; and a third station including one or more holding units each of which holds an unused contact tip, wherein the third station is configured to move each one of the one or more holding units to a predetermined location to locate the unused contact tip for attachment to the welding torch arm, wherein the system removing the nozzle from the welding torch arm to expose the contract tip; clamping the contact tip at a first location; releasing the clamped contact tip from being clamped; identifying whether the contact tip  is located at the first location after being released; moving the welding wire until the contact tip is located at a second location if the contact tip was identified as being located at the first location after being released; and cutting the welding wire to separate the contact tip from the welding wire.” 

The closest prior art is as cited were ‘Izutani, ‘Kteily, ‘Song & ‘Hsu.
‘Izutani, teaches: welding tip replacement apparatus #20, a welding torch #10, Robot art #60, Wire #W, tip connection body #3.
‘Izutani, does not teach multiple stations for reattaching torch arm, clamping the contact tip and holding the unused contact tip.  
‘Kteily, teaches: Para 0048 welding torch may be on robotic arm. 
‘Kteily, does not teach multiple stations for reattaching torch arm, clamping the contact tip and holding the unused contact tip.  
‘Song, teaches: #107 welding tips, #120, #127 welding tip removal unit, #129 clamping cylinder, #125 clamper.
‘Song does not teach: No robotic Arm, No Wire, No duplicate/ second stations/ cell/ work areas, No cutting weld wire.
‘Hsu, does teach a robotic arm, used for welding, with a welding tip, and multiple stations/ cells.
‘Hsu, does not teach multiple stations for reattaching torch arm, clamping the contact tip and holding the unused contact tip.  
Neither of these references provides multiple stations for reattaching torch arm, clamping the contact tip and holding the unused contact tip.  
Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 10 - 20, are also allowed because they are dependent on claim 9.  
Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                             
02/23/2022